United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fredericksburg, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0280
Issued: May 5, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 17, 2016 appellant filed a timely appeal from July 27 and October 26,
2016 merit decisions of the Office of Workers’ Compensation Programs (OWCP) and a
September 20, 2016 nonmerit decision. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether OWCP properly denied his request for a hearing as untimely
under 5 U.S.C. § 8124; and (2) whether OWCP properly terminated appellant’s wage-loss
medical compensation effective May 22, 2015 as he forfeited his entitlement to compensation
pursuant to 5 U.S.C. § 8148.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 7, 2008 appellant, then a 42-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date he experienced stiffness of his low back and neck
after he was in a motor vehicle accident. OWCP accepted the claim for a sprain of the right
shoulder and upper arm, lumbar sprain, and a right superior labral tear from anterior to posterior
tear of the shoulder.2
In an e-mail dated May 6, 2015, a special agent with the employing establishment’s
Office of Inspector General advised that on April 10, 2015 appellant signed a plea agreement
acknowledging that he made a false statement to obtain workers’ compensation in violation of 18
U.S.C. § 1920.
On May 21, 2015 the U.S. District Court for the Western Division of Virginia accepted
the guilty plea to one count of making a false statement to obtain federal workers’ compensation.
On September 9, 2015 appellant was sentenced to two years’ probation on September 9, 2015. A
judge also ordered appellant to pay restitution and a fine.
By decision dated July 27, 2016, OWCP determined that appellant had forfeited his
entitlement to compensation effective May 22, 2015 as he had plead guilty to making a false
statement to obtain benefits under FECA pursuant to section 8148 and thus was not entitled to
receive further benefits. It noted that it would pay for any authorized medical treatment he
received prior to July 27, 2016, but would pay no further medical treatment beyond that date.
Compensation benefits, including schedule award benefits, were terminated effective
May 22, 2015.
By letter dated August 26, 2016 and postmarked August 29, 2016, appellant requested a
review of the July 27, 2016 decision. He asserted that the employing establishment would not let
him return to work because he was on medication. Appellant submitted two pages of an
August 13, 2015 presentence investigative report recommending that he receive a “reduction for
acceptance of responsibility.”
In a decision dated September 20, 2016, OWCP denied appellant’s request for an oral
hearing or review of the written record as untimely under section 8124. It considered the request
within its discretion and determined that the matter could be equally well addressed through a
request for reconsideration and submission of evidence.
On October 7, 2016 appellant requested reconsideration. He related that his injury
continued and that he could not resume work because he was on medication. Appellant noted
that he plead guilty for the period January 2013 to January 2014. He submitted a page from his
presentence investigative report indicating that he plead guilty. Appellant also submitted
medical evidence.
2

By decision dated December 22, 2008, OWCP denied appellant’s claim as the medical evidence was insufficient
to show a condition causally related to the accepted work incident. On January 5, 2009 appellant requested an oral
hearing. In a summary decision rendered at the hearing, an OWCP hearing representative reversed the
December 22, 2008 decision and accepted the claim.

2

By decision dated October 26, 2016, OWCP denied modification of its July 27, 2016
decision. It found that the evidence appellant submitted was irrelevant to the underlying issue of
whether he had been convicted of a violation relating to fraud in the receipt of FECA benefits.
LEGAL PRECEDENT -- ISSUE 1
Section 8124(b) of FECA provides that a claimant for compensation not satisfied with a
decision of the Secretary is entitled, on request made within 30 days after the date of the issuance
of the decision, to a hearing on his or her claim before a representative of the Secretary.3 Section
10.615 of the federal regulations implementing this section of FECA provides that a claimant
shall be afforded a choice of an oral hearing or a review of the written record.4 The request must
be sent within 30 days (as determined by postmark or other carrier’s date marking) of the date of
the decision for which a hearing is sought.5 A claimant is entitled to a hearing or review of the
written record as a matter of right if the request is filed within 30 days.6
While a claimant may not be entitled to a hearing or review of the written record as a
matter of right if the request is untimely, OWCP has the discretionary authority to grant the
request and must properly exercise such discretion.7
ANALYSIS -- ISSUE 1
OWCP terminated appellant’s compensation under section 8148 in a decision dated
July 27, 2016. He sought a hearing in correspondence postmarked August 29, 2016. As
appellant’s request for a hearing was postmarked August 29, 2016, more than 30 days after
OWCP issued its July 27, 2016 decision, he was not entitled to a hearing as a matter of right.
OWCP has the discretionary power to grant a hearing or review of the written record
when a claimant is not entitled to a hearing or review as a matter or right.8 It properly exercised
its discretion by noting that it had considered the matter in relation to the issue involved and
denied appellant’s request for a hearing as the case could be resolved by submitting additional
evidence to OWCP with a reconsideration request. The Board has held that the only limitation
on OWCP’s discretionary authority is reasonableness. An abuse of discretion is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment, or actions taken
which are contrary to both logic and probable deduction from established facts.9
3

5 U.S.C. § 8124(b)(1).

4

20 C.F.R. § 10.615.

5

Id. at § 10.616(a).

6

See Leona B. Jacobs, 55 ECAB 753 (2004).

7

20 C.F.R. § 10.616(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the
Written Record, Chapter 2.1601.4(a) (October 2011).
8

Afegalai L. Boone, 53 ECAB 533 (2002).

9

See André Thyratron, 54 ECAB 257 (2002).

3

There is no evidence that OWCP committed any action in connection with its denial of
appellant’s request for a hearing which could be found to be an abuse of discretion.
Consequently, it properly denied his request for a hearing as untimely under section 8124.
LEGAL PRECEDENT -- ISSUE 2
Section 8148 of Title 5 of the United States Code, states, in part:
“(a) Any individual convicted of a violation of section 1920 of Title 18 or any
other [f]ederal or [s]tate criminal statute relating to fraud in the application for or
a receipt of any benefit under [FECA], shall forfeit (as of the date of such
conviction) any entitlement to any benefit such individual would otherwise be
entitled to under [FECA] for any injury occurring on or before the date of such
conviction. Such forfeiture shall be in addition to any action the Secretary may
take under section 8106 or 8129.”10
Section 10.17 of the implementing federal regulations provides, as follows:
“When a beneficiary either pleads guilty to or is found guilty on either [f]ederal or
[s]tate criminal charges of defrauding the Federal Government in connection with
a claim for benefits, the beneficiary’s entitlement to any further compensation
benefits will terminate effective the date either the guilty plea is accepted or a
verdict of guilty is returned after trial.”11
OWCP procedures require that, to support termination or suspension of benefits under
section 8148, the case record must contain a copy of the indictment or a formal accusation that
the person has committed the crime; a copy of the plea agreement, if any; a copy of the
document containing a guilty verdict; and/or a copy of the court’s docket sheet. Further, this
evidence must establish: (1) the individual was convicted; and (2) the conviction is related to the
claim for or receipt of benefits under FECA.12 The effective date of termination in fraud cases
under section 8148(a) is the date of conviction, which is the date of the verdict or in cases of a
plea agreement, the date the claimant made the plea in open court (not the date of sentencing or
when the court papers were signed).13 Due to the nature of the termination involving fraud, no
pretermination notice is required before issuing a final decision.14

10

5 U.S.C. § 8148(a).

11

20 C.F.R. § 10.17.

12

Supra note 7, Part 2 -- Claims, Disallowances, Chapter 2.1400.17c(2) (February 2013); see also K.R., Docket
No. 14-0434 (issued October 7, 2014).
13

Id. at Chapter 2.1400.17(d) (February 2013).

14

Id. at Chapter 2.1400.4(a)(6) (February 2013).

4

ANALYSIS -- ISSUE 2
The Board finds that OWCP properly terminated appellant’s compensation benefits based
on his conviction in federal court under a statute relating to fraud in the application for or receipt
of compensation benefits under FECA. On September 9, 2015 a judge with the U.S. District
Court for the Western Division of Virginia accepted his guilty plea to one count of violating 18
U.S.C. § 1920, making a false statement to obtain federal workers’ compensation benefits.
Under section 8148 of FECA, a claimant who is convicted of fraud in obtaining compensation
benefits under section 1920 or any other federal or state criminal statute relating to fraud in the
application for or receipt of any benefit under FECA is permanently barred from receiving any
compensation under FECA.15 The record contains evidence supporting that appellant was
formally charged with one count of making a false statement to obtain workers’ compensation
and also has copies of the plea agreement, and the court judgment. The Board finds that this
evidence establishes that he was convicted of fraud in obtaining FECA compensation benefits.16
OWCP procedures provide that the termination is effective on the date the guilty plea is made in
open court.17 The Board thus finds that OWCP properly terminated appellant’s compensation
benefits effective May 22, 2015.18
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation effective
May 22, 2015 as he forfeited his entitlement to compensation pursuant to 5 U.S.C. § 8148. The
Board further finds that OWCP properly denied his request for an oral hearing as untimely under
5 U.S.C. § 8124.

15

5 U.S.C. § 8148(a); S.H., Docket No. 14-0421 (issued August 27, 2014).

16

See supra note 12; see also D.B., Docket No. 16-0998 (issued September 6, 2016).

17

See supra note 13.

18

See John L. Hoss, Jr., 54 ECAB 239 (2002); Bob R. Gilley, 51 ECAB 377 (2000).

5

ORDER
IT IS HEREBY ORDERED THAT the October 26, September 20, and July 27, 2016
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: May 5, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

